DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7, 11, 17 are rejected under 35 U.S.C. 103 as being unpatentable over CHANG (US 2012/0285280 A1) in view of KITAHARA et al. (US 2009/0185145 A1; KITAHARA). 
As of claim 1, CHANG teaches a10aa lens adjustment module 1 [fig 1] comprises a driven structure 12 (first driving shaft) [fig 1] [0032], a guiding member 125 [fig 4] and a rotating member 17 (first knob ) [fig 3] [0044], wherein the driven structure 12 [fig 1] is connected to the lens (via driven shaft 15) [fig 1] [0036], the guiding member 125 [fig 4] is disposed on the body to be rotatable along an axis of rotation [fig 4], wherein the guiding member 125 [fig 4] has a closed ring guiding rail 173 [fig 5], and the driven structure 12 [fig 5] is 15slidably disposed at the closed ring guiding rail 173 [fig 5] so that the driven structure 12 [fig 5] is moved relative to the guiding member 125 [fig 4] along a closed ring path (shown with fig 5 below) defined by the closed ring guiding rail 173 [fig 5], wherein a normal direction of a surface where the closed ring path (shown with fig 5 below) is located is not parallel to the axis of rotation (shown with red arrow in fig 5 below), and the rotating member 15 [fig 5] is connected to the guiding member 125 [fig 5], wherein when the 20rotating member 17 [fig 5] rotates and drives the guiding member 125 [fig 5] to continuously rotate in a single rotational direction (along the closed ring path) [fig 5] along the axis of rotation (shown with fig 5 below), the driven structure 12 [fig 5] and the lens (center opening where the lens is located) [fig 3] are moved back and forth (via driving gear 13) [fig 5] along a direction parallel to the axis of rotation [fig 5] under the guidance of the guiding member 125 [fig 5].

    PNG
    media_image1.png
    622
    580
    media_image1.png
    Greyscale

CHANG teaches the invention as cited above except for a projector comprising a body, a light source, a light valve, a projection lens, and a lens adjustment module, wherein the light source is disposed in the body and configured to provide an illumination 5beam, the light valve is disposed in the body and configured to convert the illumination beam into an image beam, the projection lens is movably disposed on the body and configured to project the image beam.
KITAHARA teaches a projector [fig 1] comprising a body 2 (housing) [fig 2] [0045], a light source 41 [fig 2], a light valve 451 [fig 2], a projection lens 3 [fig 2], and a lens adjustment module 5 (projection position adjusting device) [fig 3] [0045], wherein the light source 41 [fig 2] is disposed in the body 2 [fig 2] and configured to provide an illumination 5beam (optical unit 4 optically processes a light beam emitted from the light source and forms image light) [fig 2], the light valve 451 [fig 2] is disposed in the body 2 [fig 2] and configured to convert the illumination beam into an image beam (optical unit 4 optically processes a light beam emitted from the light source and forms image light) [fig 2], the projection lens is movably disposed on the body and configured to project the image beam [0061].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a projector comprising a body, a light source, a light valve, a projection lens, and a lens adjustment module, wherein the light source is disposed in the body and configured to provide an illumination 5beam, the light valve is disposed in the body and configured to convert the illumination beam into an image beam, the projection lens is movably disposed on the body and configured to project the image beam as taught by KITAHARA to the lens adjustment module as disclosed by CHANG to provide a projector that can realize simplification of the structure of a projection position adjusting device and realize improvement of convenience in adjusting a projection position (KITAHARA; [0010]).
As of claim 7, CHANG teaches the invention as cited above except for an assembly member, the assembly member is assembled on the projection lens, and the driven structure is formed on the assembly member.
KITAHARA teaches an assembly portion 5 [fig 3] an assembly member 9 [fig 3], the assembly member 9 [fig 3] is assembled on the projection lens 3 [fig 3], and the driven structure 11, 12 [fig 3] is formed on the assembly member 9 [fig 3]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have an assembly member, the assembly member is assembled on the projection lens, and the driven structure is formed on the assembly member as taught by KITAHARA to the lens adjustment module as disclosed by CHANG to provide a projector that can realize simplification of the structure of a projection position adjusting device and realize improvement of convenience in adjusting a projection position (KITAHARA; [0010]).  
As of claim 11, CHANG teaches a10aa lens adjustment module 1 [fig 1] comprises a driven structure 12 (first driving shaft) [fig 1] [0032], a guiding member 125 [fig 4] and a rotating member 17 (first knob ) [fig 3] [0044], wherein the driven structure 12 [fig 1] is connected to the lens (via driven shaft 15) [fig 1] [0036], the guiding member 125 [fig 4] is disposed on the body to be rotatable along an axis of rotation [fig 4], wherein the guiding member 125 [fig 4] has a closed ring guiding rail 173 [fig 5], and the driven structure 12 [fig 5] is 15slidably disposed at the closed ring guiding rail 173 [fig 5] so that the driven structure 12 [fig 5] is moved relative to the guiding member 125 [fig 4] along a closed ring path (shown with fig 5 below) defined by the closed ring guiding rail 173 [fig 5], wherein a normal direction of a surface where the closed ring path (shown with fig 5 below) is located is not parallel to the axis of rotation (shown with red arrow in fig 5 below), and the rotating member 15 [fig 5] is connected to the guiding member 125 [fig 5], wherein when the 20rotating member 17 [fig 5] rotates and drives the guiding member 125 [fig 5] to continuously rotate in a single rotational direction (along the closed ring path) [fig 5] along the axis of rotation (shown with fig 5 below), the driven structure 12 [fig 5] and the lens (center opening where the lens is located) [fig 3] are moved back and forth (via driving gear 13) [fig 5] along a direction parallel to the axis of rotation [fig 5] under the guidance of the guiding member 125 [fig 5].

    PNG
    media_image1.png
    622
    580
    media_image1.png
    Greyscale

CHANG teaches the invention as cited above except for a projector comprising a projection lens.
KITAHARA teaches a projector [fig 1] comprising a projection lens 3 [fig 2].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a projector comprising a projection lens as taught by KITAHARA to the lens adjustment module as disclosed by CHANG to provide a projector that can realize simplification of the structure of a projection position adjusting device and realize improvement of convenience in adjusting a projection position (KITAHARA; [0010]).
As of claim 17, CHANG teaches the invention as cited above except for an assembly member, the assembly member is assembled on the projection lens, and the driven structure is formed on the assembly member.
KITAHARA teaches an assembly portion 5 [fig 3] an assembly member 9 [fig 3], the assembly member 9 [fig 3] is assembled on the projection lens 3 [fig 3], and the driven structure 11, 12 [fig 3] is formed on the assembly member 9 [fig 3]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have an assembly member, the assembly member is assembled on the projection lens, and the driven structure is formed on the assembly member as taught by KITAHARA to the lens adjustment module as disclosed by CHANG to provide a projector that can realize simplification of the structure of a projection position adjusting device and realize improvement of convenience in adjusting a projection position (KITAHARA; [0010]).  
Allowable Subject Matter
Claims 2-6, 8-10, 12-16, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
As of claim 2, the closest prior art CHANG (US 2012/0285280 A1) teaches a transmission assembly 1 of the first preferred embodiment comprises the following: a first frame 11, a first driving shaft 12, a driving gear 13, an elastic component 14, a driven shaft 15, a driven gear 16 and a first knob 17. Hereinafter, the aforesaid components of the transmission assembly 1 will be described sequentially. The first frame 11 can have the first driving shaft 12 and the driven shaft 15 disposed thereon, and is generally shaped like a plate although the shape thereof may vary depending on the actual application. In addition, the first frame 11 may be a structure integrally formed or a structure consisting of a plurality of components; and in this embodiment, the first frame 11 is a structure integrally formed. The first driving shaft 12 is pivotally connected to the first frame 11. In detail, the first driving shaft 12 can be retained on the first frame 11 without easily disengaging from the first frame 11, and is adapted to turn (rotate) under the action of a torque. The first driving shaft 12 has a first end portion 121 and a second end portion 122 opposite the first end portion 121, and the second end portion 122 extends above the first frame 11. The first driving shaft 12 is defined with an imaginary first axis 123 extending through the first end portion 121 and the second end portion 122. When the first driving shaft 12 is rotating, it rotates about the first axis 123. The driving gear 13 is disposed at the first end portion 121 of the first driving shaft 12. In detail, the driving gear 13 is sleeved on, i.e. fitted over, the first end portion 121; because the first end portion 121 has a noncircular cross section and a center hole of the driving gear 13 into which the first end portion 121 that is inserted, also has a noncircular cross section correspondingly. The driving gear 13 and the first end portion 121 cannot rotate with respect to each other but can slide with respect to each other. CHANG does not anticipate or render obvious, alone or in combination, the driven structure is a bump, and 25the closed ring guiding rail is a closed ring guiding groove.
As of claim 3, the closest prior art CHANG (US 2012/0285280 A1) teaches a transmission assembly 1 of the first preferred embodiment comprises the following: a first frame 11, a first driving shaft 12, a driving gear 13, an elastic component 14, a driven shaft 15, a driven gear 16 and a first knob 17. Hereinafter, the aforesaid components of the transmission assembly 1 will be described sequentially. The first frame 11 can have the first driving shaft 12 and the driven shaft 15 disposed thereon, and is generally shaped like a plate although the shape thereof may vary depending on the actual application. In addition, the first frame 11 may be a structure integrally formed or a structure consisting of a plurality of components; and in this embodiment, the first frame 11 is a structure integrally formed. The first driving shaft 12 is pivotally connected to the first frame 11. In detail, the first driving shaft 12 can be retained on the first frame 11 without easily disengaging from the first frame 11, and is adapted to turn (rotate) under the action of a torque. The first driving shaft 12 has a first end portion 121 and a second end portion 122 opposite the first end portion 121, and the second end portion 122 extends above the first frame 11. The first driving shaft 12 is defined with an imaginary first axis 123 extending through the first end portion 121 and the second end portion 122. When the first driving shaft 12 is rotating, it rotates about the first axis 123. The driving gear 13 is disposed at the first end portion 121 of the first driving shaft 12. In detail, the driving gear 13 is sleeved on, i.e. fitted over, the first end portion 121; because the first end portion 121 has a noncircular cross section and a center hole of the driving gear 13 into which the first end portion 121 that is inserted, also has a noncircular cross section correspondingly. The driving gear 13 and the first end portion 121 cannot rotate with respect to each other but can slide with respect to each other. CHANG does not anticipate or render obvious, alone or in combination, the driven structure is a groove, and the closed ring guiding rail is a closed ring flange.
As of claim 4, the closest prior art CHANG (US 2012/0285280 A1) teaches a transmission assembly 1 of the first preferred embodiment comprises the following: a first frame 11, a first driving shaft 12, a driving gear 13, an elastic component 14, a driven shaft 15, a driven gear 16 and a first knob 17. Hereinafter, the aforesaid components of the transmission assembly 1 will be described sequentially. The first frame 11 can have the first driving shaft 12 and the driven shaft 15 disposed thereon, and is generally shaped like a plate although the shape thereof may vary depending on the actual application. In addition, the first frame 11 may be a structure integrally formed or a structure consisting of a plurality of components; and in this embodiment, the first frame 11 is a structure integrally formed. The first driving shaft 12 is pivotally connected to the first frame 11. In detail, the first driving shaft 12 can be retained on the first frame 11 without easily disengaging from the first frame 11, and is adapted to turn (rotate) under the action of a torque. The first driving shaft 12 has a first end portion 121 and a second end portion 122 opposite the first end portion 121, and the second end portion 122 extends above the first frame 11. The first driving shaft 12 is defined with an imaginary first axis 123 extending through the first end portion 121 and the second end portion 122. When the first driving shaft 12 is rotating, it rotates about the first axis 123. The driving gear 13 is disposed at the first end portion 121 of the first driving shaft 12. In detail, the driving gear 13 is sleeved on, i.e. fitted over, the first end portion 121; because the first end portion 121 has a noncircular cross section and a center hole of the driving gear 13 into which the first end portion 121 that is inserted, also has a noncircular cross section correspondingly. The driving gear 13 and the first end portion 121 cannot rotate with respect to each other but can slide with respect to each other. CHANG does not anticipate or render obvious, alone or in combination, the driven structure is a groove, and the closed ring guiding rail is a closed ring flange.
As of claim 5, the closest prior art CHANG (US 2012/0285280 A1) teaches a transmission assembly 1 of the first preferred embodiment comprises the following: a first frame 11, a first driving shaft 12, a driving gear 13, an elastic component 14, a driven shaft 15, a driven gear 16 and a first knob 17. Hereinafter, the aforesaid components of the transmission assembly 1 will be described sequentially. The first frame 11 can have the first driving shaft 12 and the driven shaft 15 disposed thereon, and is generally shaped like a plate although the shape thereof may vary depending on the actual application. In addition, the first frame 11 may be a structure integrally formed or a structure consisting of a plurality of components; and in this embodiment, the first frame 11 is a structure integrally formed. The first driving shaft 12 is pivotally connected to the first frame 11. In detail, the first driving shaft 12 can be retained on the first frame 11 without easily disengaging from the first frame 11, and is adapted to turn (rotate) under the action of a torque. The first driving shaft 12 has a first end portion 121 and a second end portion 122 opposite the first end portion 121, and the second end portion 122 extends above the first frame 11. The first driving shaft 12 is defined with an imaginary first axis 123 extending through the first end portion 121 and the second end portion 122. When the first driving shaft 12 is rotating, it rotates about the first axis 123. The driving gear 13 is disposed at the first end portion 121 of the first driving shaft 12. In detail, the driving gear 13 is sleeved on, i.e. fitted over, the first end portion 121; because the first end portion 121 has a noncircular cross section and a center hole of the driving gear 13 into which the first end portion 121 that is inserted, also has a noncircular cross section correspondingly. The driving gear 13 and the first end portion 121 cannot rotate with respect to each other but can slide with respect to each other. CHANG does not anticipate or render obvious, alone or in combination, 20 the closed ring guiding rail has two opposing circular guiding surfaces, and a normal direction of each of the circular guiding surfaces is not parallel to the axis of rotation.
As of claim 5, the closest prior art CHANG (US 2012/0285280 A1) teaches a transmission assembly 1 of the first preferred embodiment comprises the following: a first frame 11, a first driving shaft 12, a driving gear 13, an elastic component 14, a driven shaft 15, a driven gear 16 and a first knob 17. Hereinafter, the aforesaid components of the transmission assembly 1 will be described sequentially. The first frame 11 can have the first driving shaft 12 and the driven shaft 15 disposed thereon, and is generally shaped like a plate although the shape thereof may vary depending on the actual application. In addition, the first frame 11 may be a structure integrally formed or a structure consisting of a plurality of components; and in this embodiment, the first frame 11 is a structure integrally formed. The first driving shaft 12 is pivotally connected to the first frame 11. In detail, the first driving shaft 12 can be retained on the first frame 11 without easily disengaging from the first frame 11, and is adapted to turn (rotate) under the action of a torque. The first driving shaft 12 has a first end portion 121 and a second end portion 122 opposite the first end portion 121, and the second end portion 122 extends above the first frame 11. The first driving shaft 12 is defined with an imaginary first axis 123 extending through the first end portion 121 and the second end portion 122. When the first driving shaft 12 is rotating, it rotates about the first axis 123. The driving gear 13 is disposed at the first end portion 121 of the first driving shaft 12. In detail, the driving gear 13 is sleeved on, i.e. fitted over, the first end portion 121; because the first end portion 121 has a noncircular cross section and a center hole of the driving gear 13 into which the first end portion 121 that is inserted, also has a noncircular cross section correspondingly. The driving gear 13 and the first end portion 121 cannot rotate with respect to each other but can slide with respect to each other. CHANG does not anticipate or render obvious, alone or in combination, the guiding member has a cylindrical surface centered on the axis of rotation, and the closed ring guiding rail is formed on the cylindrical surface. 
As of claim 6, the closest prior art CHANG (US 2012/0285280 A1) teaches a transmission assembly 1 of the first preferred embodiment comprises the following: a first frame 11, a first driving shaft 12, a driving gear 13, an elastic component 14, a driven shaft 15, a driven gear 16 and a first knob 17. Hereinafter, the aforesaid components of the transmission assembly 1 will be described sequentially. The first frame 11 can have the first driving shaft 12 and the driven shaft 15 disposed thereon, and is generally shaped like a plate although the shape thereof may vary depending on the actual application. In addition, the first frame 11 may be a structure integrally formed or a structure consisting of a plurality of components; and in this embodiment, the first frame 11 is a structure integrally formed. The first driving shaft 12 is pivotally connected to the first frame 11. In detail, the first driving shaft 12 can be retained on the first frame 11 without easily disengaging from the first frame 11, and is adapted to turn (rotate) under the action of a torque. The first driving shaft 12 has a first end portion 121 and a second end portion 122 opposite the first end portion 121, and the second end portion 122 extends above the first frame 11. The first driving shaft 12 is defined with an imaginary first axis 123 extending through the first end portion 121 and the second end portion 122. When the first driving shaft 12 is rotating, it rotates about the first axis 123. The driving gear 13 is disposed at the first end portion 121 of the first driving shaft 12. In detail, the driving gear 13 is sleeved on, i.e. fitted over, the first end portion 121; because the first end portion 121 has a noncircular cross section and a center hole of the driving gear 13 into which the first end portion 121 that is inserted, also has a noncircular cross section correspondingly. The driving gear 13 and the first end portion 121 cannot rotate with respect to each other but can slide with respect to each other. CHANG does not anticipate or render obvious, alone or in combination, the guiding member is configured to rotate 180 degrees in the single rotational direction to drive the driven structure to move from 10a first position to a second position along the direction parallel to the axis of rotation, and then configured to continue to rotate 180 degrees in the single rotational direction to drive the driven structure to move from the second position to the first position along the direction parallel to the axis of rotation.
As of claim 8, the closest prior art CHANG (US 2012/0285280 A1) teaches a transmission assembly 1 of the first preferred embodiment comprises the following: a first frame 11, a first driving shaft 12, a driving gear 13, an elastic component 14, a driven shaft 15, a driven gear 16 and a first knob 17. Hereinafter, the aforesaid components of the transmission assembly 1 will be described sequentially. The first frame 11 can have the first driving shaft 12 and the driven shaft 15 disposed thereon, and is generally shaped like a plate although the shape thereof may vary depending on the actual application. In addition, the first frame 11 may be a structure integrally formed or a structure consisting of a plurality of components; and in this embodiment, the first frame 11 is a structure integrally formed. The first driving shaft 12 is pivotally connected to the first frame 11. In detail, the first driving shaft 12 can be retained on the first frame 11 without easily disengaging from the first frame 11, and is adapted to turn (rotate) under the action of a torque. The first driving shaft 12 has a first end portion 121 and a second end portion 122 opposite the first end portion 121, and the second end portion 122 extends above the first frame 11. The first driving shaft 12 is defined with an imaginary first axis 123 extending through the first end portion 121 and the second end portion 122. When the first driving shaft 12 is rotating, it rotates about the first axis 123. The driving gear 13 is disposed at the first end portion 121 of the first driving shaft 12. In detail, the driving gear 13 is sleeved on, i.e. fitted over, the first end portion 121; because the first end portion 121 has a noncircular cross section and a center hole of the driving gear 13 into which the first end portion 121 that is inserted, also has a noncircular cross section correspondingly. The driving gear 13 and the first end portion 121 cannot rotate with respect to each other but can slide with respect to each other. CHANG does not anticipate or render obvious, alone or in combination, an assembly portion and an extension portion, the assembly portion is assembled on the projection lens, the extension portion extends from the assembly portion toward the guiding member along a direction parallel to the axis of rotation, and the driven structure is formed on the extension portion.
As of claim 9, the closest prior art CHANG (US 2012/0285280 A1) teaches a transmission assembly 1 of the first preferred embodiment comprises the following: a first frame 11, a first driving shaft 12, a driving gear 13, an elastic component 14, a driven shaft 15, a driven gear 16 and a first knob 17. Hereinafter, the aforesaid components of the transmission assembly 1 will be described sequentially. The first frame 11 can have the first driving shaft 12 and the driven shaft 15 disposed thereon, and is generally shaped like a plate although the shape thereof may vary depending on the actual application. In addition, the first frame 11 may be a structure integrally formed or a structure consisting of a plurality of components; and in this embodiment, the first frame 11 is a structure integrally formed. The first driving shaft 12 is pivotally connected to the first frame 11. In detail, the first driving shaft 12 can be retained on the first frame 11 without easily disengaging from the first frame 11, and is adapted to turn (rotate) under the action of a torque. The first driving shaft 12 has a first end portion 121 and a second end portion 122 opposite the first end portion 121, and the second end portion 122 extends above the first frame 11. The first driving shaft 12 is defined with an imaginary first axis 123 extending through the first end portion 121 and the second end portion 122. When the first driving shaft 12 is rotating, it rotates about the first axis 123. The driving gear 13 is disposed at the first end portion 121 of the first driving shaft 12. In detail, the driving gear 13 is sleeved on, i.e. fitted over, the first end portion 121; because the first end portion 121 has a noncircular cross section and a center hole of the driving gear 13 into which the first end portion 121 that is inserted, also has a noncircular cross section correspondingly. The driving gear 13 and the first end portion 121 cannot rotate with respect to each other but can slide with respect to each other. CHANG does not anticipate or render obvious, alone or in combination, a deceleration gear assembly, and the rotating member is connected to the guiding member by the deceleration gear assembly.
As of claim 10, the closest prior art CHANG (US 2012/0285280 A1) teaches a transmission assembly 1 of the first preferred embodiment comprises the following: a first frame 11, a first driving shaft 12, a driving gear 13, an elastic component 14, a driven shaft 15, a driven gear 16 and a first knob 17. Hereinafter, the aforesaid components of the transmission assembly 1 will be described sequentially. The first frame 11 can have the first driving shaft 12 and the driven shaft 15 disposed thereon, and is generally shaped like a plate although the shape thereof may vary depending on the actual application. In addition, the first frame 11 may be a structure integrally formed or a structure consisting of a plurality of components; and in this embodiment, the first frame 11 is a structure integrally formed. The first driving shaft 12 is pivotally connected to the first frame 11. In detail, the first driving shaft 12 can be retained on the first frame 11 without easily disengaging from the first frame 11, and is adapted to turn (rotate) under the action of a torque. The first driving shaft 12 has a first end portion 121 and a second end portion 122 opposite the first end portion 121, and the second end portion 122 extends above the first frame 11. The first driving shaft 12 is defined with an imaginary first axis 123 extending through the first end portion 121 and the second end portion 122. When the first driving shaft 12 is rotating, it rotates about the first axis 123. The driving gear 13 is disposed at the first end portion 121 of the first driving shaft 12. In detail, the driving gear 13 is sleeved on, i.e. fitted over, the first end portion 121; because the first end portion 121 has a noncircular cross section and a center hole of the driving gear 13 into which the first end portion 121 that is inserted, also has a noncircular cross section correspondingly. The driving gear 13 and the first end portion 121 cannot rotate with respect to each other but can slide with respect to each other. CHANG does not anticipate or render obvious, alone or in combination, an acceleration gear assembly, and the rotating member is connected to the guiding 16File: 095503usf member by the acceleration gear assembly.
5As of claim 12, the closest prior art CHANG (US 2012/0285280 A1) teaches a transmission assembly 1 of the first preferred embodiment comprises the following: a first frame 11, a first driving shaft 12, a driving gear 13, an elastic component 14, a driven shaft 15, a driven gear 16 and a first knob 17. Hereinafter, the aforesaid components of the transmission assembly 1 will be described sequentially. The first frame 11 can have the first driving shaft 12 and the driven shaft 15 disposed thereon, and is generally shaped like a plate although the shape thereof may vary depending on the actual application. In addition, the first frame 11 may be a structure integrally formed or a structure consisting of a plurality of components; and in this embodiment, the first frame 11 is a structure integrally formed. The first driving shaft 12 is pivotally connected to the first frame 11. In detail, the first driving shaft 12 can be retained on the first frame 11 without easily disengaging from the first frame 11, and is adapted to turn (rotate) under the action of a torque. The first driving shaft 12 has a first end portion 121 and a second end portion 122 opposite the first end portion 121, and the second end portion 122 extends above the first frame 11. The first driving shaft 12 is defined with an imaginary first axis 123 extending through the first end portion 121 and the second end portion 122. When the first driving shaft 12 is rotating, it rotates about the first axis 123. The driving gear 13 is disposed at the first end portion 121 of the first driving shaft 12. In detail, the driving gear 13 is sleeved on, i.e. fitted over, the first end portion 121; because the first end portion 121 has a noncircular cross section and a center hole of the driving gear 13 into which the first end portion 121 that is inserted, also has a noncircular cross section correspondingly. The driving gear 13 and the first end portion 121 cannot rotate with respect to each other but can slide with respect to each other. CHANG does not anticipate or render obvious, alone or in combination, the driven structure is a bump, and 25the closed ring guiding rail is a closed ring guiding groove.
As of claim 14, the closest prior art CHANG (US 2012/0285280 A1) teaches a transmission assembly 1 of the first preferred embodiment comprises the following: a first frame 11, a first driving shaft 12, a driving gear 13, an elastic component 14, a driven shaft 15, a driven gear 16 and a first knob 17. Hereinafter, the aforesaid components of the transmission assembly 1 will be described sequentially. The first frame 11 can have the first driving shaft 12 and the driven shaft 15 disposed thereon, and is generally shaped like a plate although the shape thereof may vary depending on the actual application. In addition, the first frame 11 may be a structure integrally formed or a structure consisting of a plurality of components; and in this embodiment, the first frame 11 is a structure integrally formed. The first driving shaft 12 is pivotally connected to the first frame 11. In detail, the first driving shaft 12 can be retained on the first frame 11 without easily disengaging from the first frame 11, and is adapted to turn (rotate) under the action of a torque. The first driving shaft 12 has a first end portion 121 and a second end portion 122 opposite the first end portion 121, and the second end portion 122 extends above the first frame 11. The first driving shaft 12 is defined with an imaginary first axis 123 extending through the first end portion 121 and the second end portion 122. When the first driving shaft 12 is rotating, it rotates about the first axis 123. The driving gear 13 is disposed at the first end portion 121 of the first driving shaft 12. In detail, the driving gear 13 is sleeved on, i.e. fitted over, the first end portion 121; because the first end portion 121 has a noncircular cross section and a center hole of the driving gear 13 into which the first end portion 121 that is inserted, also has a noncircular cross section correspondingly. The driving gear 13 and the first end portion 121 cannot rotate with respect to each other but can slide with respect to each other. CHANG does not anticipate or render obvious, alone or in combination, the driven structure is a groove, and the closed ring guiding rail is a closed ring flange.
As of claim 14, the closest prior art CHANG (US 2012/0285280 A1) teaches a transmission assembly 1 of the first preferred embodiment comprises the following: a first frame 11, a first driving shaft 12, a driving gear 13, an elastic component 14, a driven shaft 15, a driven gear 16 and a first knob 17. Hereinafter, the aforesaid components of the transmission assembly 1 will be described sequentially. The first frame 11 can have the first driving shaft 12 and the driven shaft 15 disposed thereon, and is generally shaped like a plate although the shape thereof may vary depending on the actual application. In addition, the first frame 11 may be a structure integrally formed or a structure consisting of a plurality of components; and in this embodiment, the first frame 11 is a structure integrally formed. The first driving shaft 12 is pivotally connected to the first frame 11. In detail, the first driving shaft 12 can be retained on the first frame 11 without easily disengaging from the first frame 11, and is adapted to turn (rotate) under the action of a torque. The first driving shaft 12 has a first end portion 121 and a second end portion 122 opposite the first end portion 121, and the second end portion 122 extends above the first frame 11. The first driving shaft 12 is defined with an imaginary first axis 123 extending through the first end portion 121 and the second end portion 122. When the first driving shaft 12 is rotating, it rotates about the first axis 123. The driving gear 13 is disposed at the first end portion 121 of the first driving shaft 12. In detail, the driving gear 13 is sleeved on, i.e. fitted over, the first end portion 121; because the first end portion 121 has a noncircular cross section and a center hole of the driving gear 13 into which the first end portion 121 that is inserted, also has a noncircular cross section correspondingly. The driving gear 13 and the first end portion 121 cannot rotate with respect to each other but can slide with respect to each other. CHANG does not anticipate or render obvious, alone or in combination, 20 the closed ring guiding rail has two opposing circular guiding surfaces, and a normal direction of each of the circular guiding surfaces is not parallel to the axis of rotation.
As of claim 15, the closest prior art CHANG (US 2012/0285280 A1) teaches a transmission assembly 1 of the first preferred embodiment comprises the following: a first frame 11, a first driving shaft 12, a driving gear 13, an elastic component 14, a driven shaft 15, a driven gear 16 and a first knob 17. Hereinafter, the aforesaid components of the transmission assembly 1 will be described sequentially. The first frame 11 can have the first driving shaft 12 and the driven shaft 15 disposed thereon, and is generally shaped like a plate although the shape thereof may vary depending on the actual application. In addition, the first frame 11 may be a structure integrally formed or a structure consisting of a plurality of components; and in this embodiment, the first frame 11 is a structure integrally formed. The first driving shaft 12 is pivotally connected to the first frame 11. In detail, the first driving shaft 12 can be retained on the first frame 11 without easily disengaging from the first frame 11, and is adapted to turn (rotate) under the action of a torque. The first driving shaft 12 has a first end portion 121 and a second end portion 122 opposite the first end portion 121, and the second end portion 122 extends above the first frame 11. The first driving shaft 12 is defined with an imaginary first axis 123 extending through the first end portion 121 and the second end portion 122. When the first driving shaft 12 is rotating, it rotates about the first axis 123. The driving gear 13 is disposed at the first end portion 121 of the first driving shaft 12. In detail, the driving gear 13 is sleeved on, i.e. fitted over, the first end portion 121; because the first end portion 121 has a noncircular cross section and a center hole of the driving gear 13 into which the first end portion 121 that is inserted, also has a noncircular cross section correspondingly. The driving gear 13 and the first end portion 121 cannot rotate with respect to each other but can slide with respect to each other. CHANG does not anticipate or render obvious, alone or in combination, the guiding member has a cylindrical surface centered on the axis of rotation, and the closed ring guiding rail is formed on the cylindrical surface. 
As of claim 16, the closest prior art CHANG (US 2012/0285280 A1) teaches a transmission assembly 1 of the first preferred embodiment comprises the following: a first frame 11, a first driving shaft 12, a driving gear 13, an elastic component 14, a driven shaft 15, a driven gear 16 and a first knob 17. Hereinafter, the aforesaid components of the transmission assembly 1 will be described sequentially. The first frame 11 can have the first driving shaft 12 and the driven shaft 15 disposed thereon, and is generally shaped like a plate although the shape thereof may vary depending on the actual application. In addition, the first frame 11 may be a structure integrally formed or a structure consisting of a plurality of components; and in this embodiment, the first frame 11 is a structure integrally formed. The first driving shaft 12 is pivotally connected to the first frame 11. In detail, the first driving shaft 12 can be retained on the first frame 11 without easily disengaging from the first frame 11, and is adapted to turn (rotate) under the action of a torque. The first driving shaft 12 has a first end portion 121 and a second end portion 122 opposite the first end portion 121, and the second end portion 122 extends above the first frame 11. The first driving shaft 12 is defined with an imaginary first axis 123 extending through the first end portion 121 and the second end portion 122. When the first driving shaft 12 is rotating, it rotates about the first axis 123. The driving gear 13 is disposed at the first end portion 121 of the first driving shaft 12. In detail, the driving gear 13 is sleeved on, i.e. fitted over, the first end portion 121; because the first end portion 121 has a noncircular cross section and a center hole of the driving gear 13 into which the first end portion 121 that is inserted, also has a noncircular cross section correspondingly. The driving gear 13 and the first end portion 121 cannot rotate with respect to each other but can slide with respect to each other. CHANG does not anticipate or render obvious, alone or in combination, the guiding member is configured to rotate 180 degrees in the single rotational direction to drive the driven structure to move from 10a first position to a second position along the direction parallel to the axis of rotation, and then configured to continue to rotate 180 degrees in the single rotational direction to drive the driven structure to move from the second position to the first position along the direction parallel to the axis of rotation.
As of claim 18, the closest prior art CHANG (US 2012/0285280 A1) teaches a transmission assembly 1 of the first preferred embodiment comprises the following: a first frame 11, a first driving shaft 12, a driving gear 13, an elastic component 14, a driven shaft 15, a driven gear 16 and a first knob 17. Hereinafter, the aforesaid components of the transmission assembly 1 will be described sequentially. The first frame 11 can have the first driving shaft 12 and the driven shaft 15 disposed thereon, and is generally shaped like a plate although the shape thereof may vary depending on the actual application. In addition, the first frame 11 may be a structure integrally formed or a structure consisting of a plurality of components; and in this embodiment, the first frame 11 is a structure integrally formed. The first driving shaft 12 is pivotally connected to the first frame 11. In detail, the first driving shaft 12 can be retained on the first frame 11 without easily disengaging from the first frame 11, and is adapted to turn (rotate) under the action of a torque. The first driving shaft 12 has a first end portion 121 and a second end portion 122 opposite the first end portion 121, and the second end portion 122 extends above the first frame 11. The first driving shaft 12 is defined with an imaginary first axis 123 extending through the first end portion 121 and the second end portion 122. When the first driving shaft 12 is rotating, it rotates about the first axis 123. The driving gear 13 is disposed at the first end portion 121 of the first driving shaft 12. In detail, the driving gear 13 is sleeved on, i.e. fitted over, the first end portion 121; because the first end portion 121 has a noncircular cross section and a center hole of the driving gear 13 into which the first end portion 121 that is inserted, also has a noncircular cross section correspondingly. The driving gear 13 and the first end portion 121 cannot rotate with respect to each other but can slide with respect to each other. CHANG does not anticipate or render obvious, alone or in combination, an assembly portion and an extension portion, the assembly portion is assembled on the projection lens, the extension portion extends from the assembly portion toward the guiding member along a direction parallel to the axis of rotation, and the driven structure is formed on the extension portion.
As of claim 19, the closest prior art CHANG (US 2012/0285280 A1) teaches a transmission assembly 1 of the first preferred embodiment comprises the following: a first frame 11, a first driving shaft 12, a driving gear 13, an elastic component 14, a driven shaft 15, a driven gear 16 and a first knob 17. Hereinafter, the aforesaid components of the transmission assembly 1 will be described sequentially. The first frame 11 can have the first driving shaft 12 and the driven shaft 15 disposed thereon, and is generally shaped like a plate although the shape thereof may vary depending on the actual application. In addition, the first frame 11 may be a structure integrally formed or a structure consisting of a plurality of components; and in this embodiment, the first frame 11 is a structure integrally formed. The first driving shaft 12 is pivotally connected to the first frame 11. In detail, the first driving shaft 12 can be retained on the first frame 11 without easily disengaging from the first frame 11, and is adapted to turn (rotate) under the action of a torque. The first driving shaft 12 has a first end portion 121 and a second end portion 122 opposite the first end portion 121, and the second end portion 122 extends above the first frame 11. The first driving shaft 12 is defined with an imaginary first axis 123 extending through the first end portion 121 and the second end portion 122. When the first driving shaft 12 is rotating, it rotates about the first axis 123. The driving gear 13 is disposed at the first end portion 121 of the first driving shaft 12. In detail, the driving gear 13 is sleeved on, i.e. fitted over, the first end portion 121; because the first end portion 121 has a noncircular cross section and a center hole of the driving gear 13 into which the first end portion 121 that is inserted, also has a noncircular cross section correspondingly. The driving gear 13 and the first end portion 121 cannot rotate with respect to each other but can slide with respect to each other. CHANG does not anticipate or render obvious, alone or in combination, a deceleration gear assembly, and the rotating member is connected to the guiding member by the deceleration gear assembly.
As of claim 20, the closest prior art CHANG (US 2012/0285280 A1) teaches a transmission assembly 1 of the first preferred embodiment comprises the following: a first frame 11, a first driving shaft 12, a driving gear 13, an elastic component 14, a driven shaft 15, a driven gear 16 and a first knob 17. Hereinafter, the aforesaid components of the transmission assembly 1 will be described sequentially. The first frame 11 can have the first driving shaft 12 and the driven shaft 15 disposed thereon, and is generally shaped like a plate although the shape thereof may vary depending on the actual application. In addition, the first frame 11 may be a structure integrally formed or a structure consisting of a plurality of components; and in this embodiment, the first frame 11 is a structure integrally formed. The first driving shaft 12 is pivotally connected to the first frame 11. In detail, the first driving shaft 12 can be retained on the first frame 11 without easily disengaging from the first frame 11, and is adapted to turn (rotate) under the action of a torque. The first driving shaft 12 has a first end portion 121 and a second end portion 122 opposite the first end portion 121, and the second end portion 122 extends above the first frame 11. The first driving shaft 12 is defined with an imaginary first axis 123 extending through the first end portion 121 and the second end portion 122. When the first driving shaft 12 is rotating, it rotates about the first axis 123. The driving gear 13 is disposed at the first end portion 121 of the first driving shaft 12. In detail, the driving gear 13 is sleeved on, i.e. fitted over, the first end portion 121; because the first end portion 121 has a noncircular cross section and a center hole of the driving gear 13 into which the first end portion 121 that is inserted, also has a noncircular cross section correspondingly. The driving gear 13 and the first end portion 121 cannot rotate with respect to each other but can slide with respect to each other. CHANG does not anticipate or render obvious, alone or in combination, an acceleration gear assembly, and the rotating member is connected to the guiding 16File: 095503usf member by the acceleration gear assembly.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Nakamura (US 20070052935 A1) teaches a projector which includes a light source, an optical modulation device that modulates light beam emitted from the light source in accordance with image information to form an optical image, a projection optical device that projects the optical image formed by the optical modulation device in an enlarged manner, a projection position adjusting device that moves the projection optical device in a plane perpendicular to a projection direction to adjust the projection position of the projection optical device, wherein, the projection position adjusting device includes a fixed member fixed to the projector, a moving member capable of moving along the plane perpendicular to the projection direction with respect to the fixed member, a dial knob supported rotatably with respect to the fixed member and operable by a user, a drive mechanism that is engaged with the moving member and the dial knob, and transmits rotation of the dial knob to the moving member to move the moving member, a reference position detecting mechanism that is disposed between the fixed member and the dial knob, and detects a projection reference position of the projection optical device, the reference position detecting mechanism including a guiding section provided to a side face of the dial knob adjacent to the fixed member, along the rotational direction of the dial knob, and shaped like a groove, a sliding section that is provided to the fixed member, and slides in the guiding section in accordance with the rotation of the dial knob, and an engaging section that is provided to the guiding section, and engages with the sliding section in the case in which the projection position of the projection optical device reaches the projection reference position;
- Prior Art Kuroda et al. (US 20050024596 A1) teaches a projection lens position, adjuster when a part of a dial exposed from an exterior case is rotated downward, a gear is rotated in an R2 direction. A Y-slider is then moved downward (in a Y3 direction). Accordingly, a Y-table is moved downward, as is a projection lens. When the part of the dial exposed from the exterior case is rotated upward, the projection lens is moved upward. When a part of a dial exposed form the exterior case is rotated leftward as seen from a rear side of a projector, the projection lens is moved leftward. In contrast, when the dial is rotated rightward, the projection lens is moved rightward. Provided around the projection lens are a first light shield for closing a gap between an opening of a front case and a periphery of the projection lens, and a second light shield for closing a gap between the projection lens and a hole of a base of the projection lens position adjuster A shield body of the first light shield includes a ring-shaped elastic member disposed to extend between a ring and the projection lens, and a pair of attachments extending from the elastic member outward.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882